Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner Notes:
1.	This application 16/773,073 is double patenting with cases 16/386,003 (now patent US 10,636,060 B2), and 14/853,712 (now patent 10,332,156 B2).  A terminal disclaimer has been filed by the Applicant and has been approved on Jan. 25, 2021.  Thus, the rejection under double patenting has been withdrawn.  Further, rejection under U35 U.S.C.112(b)/112 second for claims 2-21 has been withdrawn since Applicant has amended the independent claims 2 and 12 and has canceled dependent claims 3 and 13.  
Allowable Subject Matter
2.	This is in response to the applicant's filed on Jan. 25, 2021, wherein Claims 2, 4-12, and 14-21 are allowed.  Claims 1, 3 and 13 have been cancelled by the Applicant.    
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 2 and 12, the combination of Jackson et al; (US 20120253928 A1), Ebrahimi et al; (U.S Patent 7,257,546 B1), Dilling et al; (U.S Publication 20110231264 A1) and other prior art of record fail to fairly teach such a method and system, as claimed as a whole, including the underlined subject matter “generating, by the computer system, a timestamp indicating when the mapping of the first user identifier to the common user identifier was performed, wherein the timestamp is stored in the cookie mapping; verifying, by the computer system, that the mapping of the first user identifier is not expired in accordance to a predetermined policy by checking the timestamp indicating when the mapping of the first user identifier to the common user identifier was created; generating, by the computer system, an updated mapping of the first user identifier against the common user identifier if the mapping of the first user identifier is determined to be expired; querying, by the computer system, user information associated with the verified or updated mapping of the first user identifier”.  
These uniquely distinct features render the claims allowable.  The dependent claims are allowed for depending on allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585. The examiner can normally be reached on Mon-Thurs, 8:30 am to 5: pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/THUY N NGUYEN/Examiner, Art Unit 3681